Citation Nr: 0636797	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1947 to November 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in September 2006.  A 
transcript of the veteran's hearing has been associated with 
the record.


FINDING OF FACT

Neither the veteran's participation in combat nor a stressor 
supporting a diagnosis of PTSD has been corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
October 2002, after the enactment of the VCAA.  A letter 
dated in February 2003, prior to the initial adjudication of 
the veteran's claim, explained the evidence necessary to 
support his claim for service connection.  It noted the 
evidence that had been received in support of the claim and 
the action that had been taken by the RO.  The RO requested 
that the veteran describe the events or experiences that he 
felt had contributed to his claimed PTSD, and noted that the 
veteran's service records did not contain information that 
verified combat participation.  The veteran was also 
requested to identify any treatment he had received for PTSD.  

An April 2003 letter described the development that had been 
initiated on the veteran's claim.  

A June 2003 letter requested that the veteran provide a time 
frame for his claimed stressors so that the U.S. Army and 
Joint Services Records Research Center (JSRRC) could research 
the stressors.  

A February 2005 letter described the evidence and information 
necessary to support the claim, the evidence of record, and 
the evidence that VA was responsible for obtaining.  It also 
indicated that VA would make reasonable efforts to obtain 
other types of evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  The RO has made attempts to 
verify the veteran's claimed stressors.  The veteran was 
afforded the opportunity to testify before the undersigned.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 38 
C.F.R. § 3.304(f).  His military occupational specialty was 
boiler operator helper.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

VA treatment records indicate a diagnosis of PTSD.  During 
hospitalization in April 2002 for cardiac catheterization, 
the veteran reported that he had suffered a nervous breakdown 
in 1949.

The veteran has described various stressful incidents in 
support of his claim of entitlement to service connection for 
PTSD.  In an October 2002 statement, the veteran indicated 
that he developed shakes from the combat he experienced while 
aboard the U.S.S. Andromeda, and that the ship's doctor 
administered Morphine.  He stated that he had a serious 
reaction that resulted in hospitalization at Mare Island 
Naval Hospital.  In a December 2003 statement, he claimed 
that he had suffered a nervous breakdown and was hospitalized 
for three weeks.

The record reflects that the veteran was assigned to the 
Andromeda from June 1950 to October 1951.  The only record of 
hospitalization at the Mare Island Naval Hospital refers to 
an injury to the veteran's right foot which occurred in March 
1949.  Moreover, while the veteran was hospitalized at the 
Bremerton, Washington Naval Hospital in June 1950, such 
hospitalization was due to diverticulitis.  He was 
subsequently afforded a period of leave. 

In a December 2003 statement, the veteran reported that two 
of his friends had died when the H.M.S. Black Swan was blown 
up.  He indicated that his ship, the Andromeda, was fired 
upon but not hit while off the coast of Korea in 1950 and 
1951.  

In the April 2004 statement of the case, the RO noted that 
accounts of the Yangtze Incident of 1949 indicated that seven 
aboard the Black Sea were wounded, but not killed.

In September 2004 the veteran indicated that he was 
constantly nervous and lost weight because he could not eat.  
He stated that while in Wonsan Bay, he was supplying another 
craft with diesel fuel and they were fired on.  He indicated 
that the buoy to which the ship had been tied was blown up.  
He related that he feared that the hull would collapse from 
the vibration of near misses.  

In December 2005 the veteran submitted a list of U.S. Navy 
ships sunk or damaged in action during the Korean conflict.  
He pointed out that there were many ships hit by shore 
batteries at Wonsan.  He asserted that he was affected by 
observing ships damaged by the barrages.  

At his September 2006 hearing, the veteran testified that he 
had nervous problems aboard the Andromeda and was 
administered injections.  He stated that he had a reaction 
and was hospitalized for nine days at the Bremerton Naval 
Hospital.  He indicated that while refueling a ship in Wonsan 
Bay in August 1951, the Andromeda came under fire from shore 
batteries.  He noted that he was ordered below deck to make 
preparations to leave the area.  He indicated that he 
observed ships that had been hit by the enemy and related 
that personnel were taken off his ship to replace wounded men 
on other ships.  

Information received from the U.S. Army and Joint Services 
Records Research Center (JSRRC) indicates that the Andromeda 
departed for the Far East in March 1951, and provided 
logistics support for United Nations forces in Korea.  The 
deck logs did not reflect that the Andromeda received enemy 
fire during the periods identified by the veteran.  While the 
veteran specifically asserted that the ship was attacked 
while in the vicinity of Wonsan, Korea, the JSRRC indicated 
that the deck logs did not document any such attacks during 
the period when the ship was in that area.  Specifically, 
JSRRC noted that the Andromeda was located in the vicinity of 
Wonsan from August 31 to September 3, 1951.  However, the 
deck logs did not document any enemy attacks during that 
period.

The Board further notes that the list of ships sunk or 
damaged which was submitted by the veteran in December 2005 
does not document any ships damaged at Wonsan during the 
period from August 31 to September 3, 1951.

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing PTSD.  Although the veteran has 
been given a diagnosis of PTSD, there is no independent 
corroboration of at least one of the veteran's claimed 
stressors.  Having carefully considered all procurable and 
assembled data, the Board concludes that the criteria for 
service connection for PTSD are not met.
			
In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


